KRAVITCH, Circuit Judge,
dissenting, in which ANDERSON, Chief Judge, arid CARNES and BARKETT, Circuit Judges, join:
When the Supreme Court granted cer-tiorari in this case and vacated this Court’s en banc decision, it directed us to address the single issue whether the Duval County policy on graduation messages survives Establishment Clause scrutiny in light of the Supreme Court’s decision in Santa Fe Indep. Sch. Dist. v. Doe, 530 U.S. 290, 120 5.Ct. 2266, 147 L.Ed.2d 295 (2000). See *1343Adler v. Duval County Sch. Bd., 531 U.S. 801, 121 S.Ct. 31, 148 L.Ed.2d 3 (2000). As a lower court, we are bound to follow rulings of the Supreme Court; thus our sole task today is to reevaluate the Duval policy in accordance with the legal principles enumerated in Santa Fe. A review of the Santa Fe decision and the record in this case convinces me that the Duval County policy is facially unconstitutional. Therefore, I respectfully dissent from the majority opinion reinstating this Court’s prior en banc decision.
In Santa Fe, the Supreme Court held that a school district policy permitting the student body to select by majority vote a student to deliver a “statement or invocation” prior to high school football games facially violates the Establishment Clause. 530 U.S. at 317, 120 S.Ct. 2266. It further decided several corollary issues pertinent to our analysis here. First, the Court noted that the school district did not create a public forum by allowing a single student to deliver a statement or invocation prior to football games. Id. at 303, 120 S.Ct. 2266 (stating that “selective access does not transform government property into a public forum”) (quoting Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 47, 103 S.Ct. 948, 74 L.Ed.2d 794 (1983)). This conclusion belies the assertion in this Court’s prior en banc opinion that “[i]n one sense, the [Du-val] policy can be analogized to a line of open forum cases in which the Supreme Court has held that neutral secular policies that merely accommodate religion or individual free exercise rights do not amount to an unconstitutional state endorsement of religion.” See Adler v. Duval County Sch. Bd., 206 F.3d 1070, 1077 (11th Cir.2000) (en banc).
Second, the Court in Santa Fe flatly rejected the school district’s argument that a facial challenge to the validity of the District’s policy is premature until a student actually delivers a solemnizing message under the policy. See 530 U.S. at 313-14, 120 S.Ct. 2266 (explaining that even if a student never delivers a prayer pursuant to the District’s policy, a constitutional violation occurs by “the mere passage ... of a policy that has the purpose and perception of governmental establishment of religion”). The Supreme Court’s decision on this issue negates the proposition in this Court’s prior en banc opinion that because the Duval policy does not by its terms guarantee that a prayer will be delivered at every graduation, a facial challenge to the policy is premature. See Adler, 206 F.3d at 1083-84. Despite the majority’s position, the Supreme Court makes clear in Santa Fe that facial Establishment Clause challenges must not focus “solely on the possible applications of the statute, but rather [on] whether the statute has an unconstitutional purpose.” Santa Fe, 530 U.S. at 314, 120 S.Ct. 2266 (emphasis added). This Court’s prior en banc opinion states that “[a] facial challenge to be successful ‘must establish that no set of circumstances exists under which the Act would be valid.’ ” Adler, 206 F.3d at 1083-84 (emphasis in original; citation omitted). What the opinion overlooks is that, under Santa Fe, if the Duval policy has an unconstitutional purpose, then there is no set of circumstances under which the policy would be valid, notwithstanding that some of the graduation messages delivered pursuant to the policy might be totally devoid of religious content. See 530 U.S. at 314, 120 S.Ct. 2266.
Finally, the Santa Fe Court explicitly determined that the election mechanism in the District’s policy did not render the policy immune to constitutional scrutiny. See 530 U.S. at 304-05, 120 S.Ct. 2266 (“[S]tudent elections that determine, by majority vote, which expressive activities shall receive or not receive school benefits are constitutionally problematic.... ‘[Fundamental rights may not be submit*1344ted to vote; they depend on the outcome of no elections.’”) (citation omitted). The Supreme Court’s decision on this issue renders untenable the majority’s position that the Duval policy survives constitutional scrutiny because the school board “did not have control over the elements which are most crucial in the Establishment Clause calculus: the selection of the messenger, the content of the message, or most basically, the decision whether or not there would be a message in the first place.” Adler, 206 F.3d at 1080. The majority’s reasoning ignores the fact that Duval’s “majoritarian election might ensure that most of the students are represented, [but] does nothing to protect the minority.” See Santa Fe, 530 U.S. at 305, 120 S.Ct. 2266. Indeed, the very mechanism that the majority of this Court claims removes any impermissible coercion from the Duval policy serves to silence students espousing minority views, and forces them to participate in a state-sponsored exercise in which the message is determined by students holding majority views. The First Amendment does not permit such coercion. See id. at 317, 120 S.Ct. 2266 (“Simply by establishing this school-related procedure, which entrusts the inherently nongovernmental subject of religion to a majority vote, a constitutional violation has occurred.”).
Although the policy at issue in Santa Fe and the Duval policy are not identical, their few distinctions are without significant differences, such that the Supreme Court’s opinion in Santa Fe compels the conclusion that the Duval policy also facially violates the Establishment Clause. A minor distinction between the Santa Fe policy and the Duval policy is that the Santa Fe policy dealt with football games, whereas the Duval policy deals with graduation. This distinction is insignificant because the Supreme Court in Santa Fe implied that graduation prayers are more offensive to the Establishment Clause than are football game prayers because “we may assume that ... the informal pressure to attend an athletic event is not as strong as a senior’s desire to attend her own graduation ceremony.” Id. at 311, 120 S.Ct. 2266. A second distinction is that the Santa Fe policy allowed students to vote whether to have a “statement or invocation,” whereas the Duval policy allows students to vote whether to have a “message.” This too is a distinction without a difference. Although a “message” is a more general type of address than an “invocation,” the mere use of the less specific word “message” in its text will not shield Duval County’s policy from Establishment Clause scrutiny, because such scrutiny must include an examination of the policy’s purpose, history, and the context in which it was adopted to determine whether the policy has a permissible secular purpose or an impermissible religious one. See id. at 308, 120 S.Ct. 2266 (“When a governmental entity professes a secular purpose for an arguably religious policy, ... it is nonetheless the duty of the courts to ‘distinguis[h] a sham purpose from a sincere one.’ ”) (citation omitted). “It is therefore proper, as part of this facial challenge, for us to examine the purpose of the [Duval] policy.... We [must] refuse to turn a blind eye to the context in which this policy arose, and that context quells any doubt that this policy was implemented with the purpose of endorsing school prayer.” Id. at 314-15, 120 S.Ct. 2266.
The majority, by extracting the core policy from the remaining text of the memorandum promulgating the policy (the “Policy Memo”),1 ignores the mandate of the *1345Supreme Court that an evaluation of the purpose of a policy like Santa Fe’s or Duval’s is not complete without an examination of the context in which the policy was enacted. See id. at 308, 120 S.Ct. 2266 (“The text and history of this policy, moreover, reinforce [the] objective student’s perception that ... prayer is, in actuality, encouraged by the school.”). By considering only the terms of the policy itself, the majority fails to address contextual evidence that evinces an impermissible religious purpose.
First, the Policy Memo is entitled “GRADUATION PRAYERS.”2 Athough a statute’s title cannot limit or extend the statute’s plain meaning, titles are “tools available for the resolution of a doubt.” Brotherhood of R.R. Trainmen v. Baltimore & O.R. Co., 331 U.S. 519, 529, 67 S.Ct. 1387, 91 L.Ed. 1646 (1947). Here, we are charged with resolving the issue whether the purpose of a school policy allowing student “messages” at graduation is to endorse prayer at graduation. See Lemon v. Kurtzman, 403 U.S. 602, 612, 91 S.Ct. 2105, 29 L.Ed.2d 745 (stating that in order to survive Establishment Clause scrutiny, a challenged provision must, inter alia, “have a secular legislative purpose”). It is proper, therefore, for us to look to the Policy Memo’s title in order to resolve any doubts we may have that the policy has a secular purpose. A policy with the word “prayer” in its title is more likely to have a religious purpose than a policy not similarly styled.
Second, the text of the Policy Memo indicates that the policy is intended as an “end run” around the law against state-sponsored graduation prayers set forth in Lee v. Weisman, 505 U.S. 577, 112 S.Ct. 2649, 120 L.Ed.2d 467 (1992). The Policy Memo begins by stating that after Lee, the policy’s author circulated a memo instructing that “we would no longer be able to have prayers at graduation ceremonies.” The Policy Memo then presents the new issue “whether or not student initiated and led prayers are acceptable” (second emphasis added), and states that “[t]he purpose of this memorandum is to give you some guidelines on this issue ...” (emphasis added). The words “on this issue” can *1346only mean prayer. This preamble to the Duval policy thus makes clear that the policy’s purpose is to create a vehicle for the delivery of student-initiated — as contrasted with school-initiated — prayers at graduation. Indeed, the second paragraph of the policy’s preamble states that the “key” to the Lee decision “was that the prayer given at that graduation ceremony was directed and initiated by the school system, which made it unconstitutional, rather than by permissive student choice and initiative” (emphasis added). The Policy Memo then sets forth the Duval policy “with that premise in mind,” which indicates that the policy’s purpose is to endorse student-initiated rather than school-initiated prayers at graduation, not merely to allow students to deliver a generic message.
The Duval policy’s purpose of endorsing student-initiated prayer at graduation is evidenced further by the discussion among school board members during the meeting in which the board rejected a proposal to institute a “moment of silent meditation” at graduation in lieu of the policy allowing student “messages.” The transcript of that meeting, which contains seventeen instances of the words “prayer,” “pray,” or “prayed,” conveys the context in which the Duval policy implicitly was adopted, and shows that the board adopted the policy in an effort to make prayer a part of graduation.3 Finally, the very terms of the Duval policy belie any purpose other than that of increasing the probability that graduation ceremonies will' include prayer: the student “messages” are to be delivered at the beginning or end of the ceremony (a time typically reserved for prayers), and are to be no longer than two minutes (a duration consistent with a prayer).
Because the record reflects that the purpose of the Duval policy is to endorse prayer at graduation ceremonies, and because the scheme allowing the student majority to decide whether to include prayer does not cure the problem of the policy’s impermissible, religious purpose, in my view the Duval policy fails to comply with the Supreme Court’s directive in Santa Fe and thus facially violates the Establishment Clause. The majority attempts to escape this conclusion by emphasizing the fact that under the Santa Fe policy, the student election was to be conducted “[ujpon the advice and direction of the high school principal,” and the student speaker’s message was required to be “consistent with the goals and purposes of this policy,” whereas the Duval policy placed no restrictions on the election, and stated that the student’s message “shall not be monitored or otherwise reviewed by Duval County School Board, its officers or employees.” These distinctions do not save the Duval policy, however, because it was enacted for the impermissible purpose of increasing the probability that a prayer will be delivered at graduation, and because the majoritarian procedure for selecting a speaker ensures that minority viewpoints will be silenced, and that those possessing such viewpoints will be forced to participate, in the majority’s “message.” The majority opinion concludes that there is no Establishment Clause violation in this case because, accox*ding to the majority, the Santa Fe Court relied mainly on two facts, which are not present here, in reaching its result: “(1) the speech [in Santa Fe ] was ‘subject to particular regulations that confine the content and topic of the student’s message,’ and (2) the policy, ‘by its terms, invites and encourages religious messages.’ ” (citations omitted). It was *1347not solely the existence of two facts, however, but rather a contextual analysis of the District’s entire policy, including its history and purpose, that persuaded the Santa Fe Court that the policy impermissi-bly coerced students to participate in a religious exercise chosen by the majority of the graduating class.
Finally, the majority opinion makes the overbroad assertion that “it is impossible to say that the Duval County policy on its face violates the Establishment Clause without effectively banning all religious speech at school graduations, no matter how private the message or how divorced the content of the message may be from any state review.” This simply is not true. The Supreme Court emphasized in Santa Fe that “nothing in the Constitution as interpreted by this Court prohibits any public school student from voluntarily praying at any time.” 530 U.S. at 313, 120 S.Ct. 2266; see also Adler, 206 F.3d at 1106 n. 32 (Kravitch, J., dissenting) (“Nothing in this dissent suggests that all religious expression at a public high school graduation would run afoul of the Establishment Clause.... Audience members could pray quietly in their seats, and students could organize a prayer service immediately before or after the graduation ceremony.”). Prayer at graduation does not by itself violate the First Amendment. If, however, “the ‘degree of school involvement’ makes it clear that the [graduation] prayers bear ‘the imprint of the state,’ ” then a constitutional violation has occurred. See Santa Fe, 530 U.S. at 305, 120 S.Ct. 2266 (quoting Lee, 505 U.S. at 590, 112 S.Ct. 2649). A policy aimed at encouraging the delivery of a majority-selected prayer via the school’s public address system at a “regularly scheduled, school-sponsored function conducted on school property,” 530 U.S. at 307, 120 S.Ct. 2266, does not merely facilitate the free exercise of religion; it promotes the establishment of the majority’s religion,4 and thus violates the Constitution. Therefore, respectfully I dissent.

. The Policy Memo was entitled "GRADUATION PRAYERS” and stated:
"You will recall that after the 1992 Supreme Court case of Lee v. Wiseman [sic], you received a memorandum from me instructing *1345that because of the decision, we would no longer be able to have prayers at graduation ceremonies. Most of you have recently been bombarded with information, as have I, regarding whether or not student initiated and led prayers are acceptable based upon a recent Fifth Circuit opinion. The purpose of this memorandum is to give you some guidelines on this issue if the graduating students at your school desire to have some type of brief opening and/or closing message by a student.
This area of the law is far from clear at this time, and we have been threatened by lawsuits from both sides on the issue depending on what action we take. The key to the Lee v. Wiseman [sic] decision was that the prayer given at that graduation ceremony was directed and initiated by the school system, which made it unconstitutional, rather than by permissive student choice and initiative. With that premise in mind, the following guidelines may be of some assistance:
1. The use of a brief opening and/or closing message, not to exceed two minutes, at high school graduation exercises shall rest within the discretion of the graduating senior class;
2. The opening and/or closing message shall be given by a student volunteer, in the graduating senior class, chosen by the graduating senior class as a whole;
3. If the graduating senior class chooses to use an opening and/or closing message, the content of that message shall be prepared by the student volunteer and shall not be monitored or otherwise reviewed by Duval County School Board, its officers or employees; The purpose of these guidelines is to allow students to direct their own graduation message without monitoring or review by school officials.”


. Interestingly, the policy that the Supreme Court struck down in Santa Fe did not contain the word “prayer,” although earlier versions of the Santa Fe policy were entitled “Prayer at Football Games.”


. For example, one board member remarked that "in good conscience I cannol vote [in favor oí] silent meditation when we all know that in the past someone has prayed out loud to thank the Lord....”


. Because at graduation the majority-elected student delivers her message at a preordained point in a program planned by school officials who determine the place, time, attire, and all other aspects of the ceremony, "members of the listening audience must perceive the [student’s] message as a public expression of the views of the majority of the student body delivered with the approval of the school administration." See Santa Fe, 530 U.S. at 308, 120 S.Ct. 2266.